               Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 1 of 11 EXHIBIT




AVS0300                            ALABAMA JUDICIAL DATA CENTER
                                     MONTGOMERY    COUNTY
                                              SUMMONS
                                                                       CV 2020 000104.00
                                                                       BROOKE E REID

                          IN THE CIRCUIT   COURT OF MONTGOMERY         COUNTY
 CEDRICK D GRANDISON V. GENPAK, LLC
         SERVE ON: (D001)
                                                   PLAINTIFF S ATTORNEY
                  LC                               *** PRO SE ***
         19:131
           3    WiSTLAKE DR
         CHARLOTTE         ,NC   28273-0000

 TO THE ABOVE NAMED DEFENDANT:
  THE COMPLAINT WHICH IS ATTACHED TO :THIS SUMMONS IS IMPORTANT AND. YOU„ MUST
 TAKE IMMEDIATE ACTION TO, PROTECT YOUR RIGHTS,'YOU OR YOUR ATTORNEY ARE
 REQUIRED TO MAIL OR HAND DELIVER A COPY OF A WRITTEN ANSWER, EITHER
 ADMITTING QR DENYING EACH ALLEGATION IN THE COMPLAINT TO THE PLAINTIFFS
 ATTORNEY(S) SHOWN ABOVE OR ATTACHED:
  THIS ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER             THIS SUMMONS
 AND COMPLAINT WERE DELIVERED TO YOU OR 'A JUDGEMENT BY DEFAULT            MAY BE
 ENTERED AGAINST YOU FOR. THE MONEY OR OTHER THINGS DEMANDED IN            THE COMPLAINT.
 YOU MUST ALSO FILE THE ORIGINAL OF YOUR ANSWER WITH THE COURT             BELOW.


  ()      TO
          4.2
                     IF/F   0   PERSON AUTHOR/ZED BY EITHER RULES       (2) OR
                    OR 4.4 B)(2 OF THE ALABAMA RULES OF CIVIL PROCED I.E.:_
          YOU      EREBY C      ED TO SERVE THIS SUMMONS AND A COPY OF THE
          COMPLAINT /N THIS ACT/ON UPON DEFENDANT.
  ()      THIS SERVICE BY CERTIFIED MAIL OF THIS SUMMONS IS INITIATE]) UPON THE
          WRITTEN_ REQUEST OF                         PURSUANT TO RULE 4.1(C1
          OF THE ALABAMA RULES OF CIVIL PROCEDURE.
  DATE: 02/20/2020                               CLERK: GINA J. ISHMAN             BY:
                                                        P 0 BOX 1667
                                                        MONTGOMERY AL      36102
                                                        (334)832-1260



     R,ETURN ON SER.VICE:
  ()      CERTIFIED MAIL RETURN RECEIPT. Dti THIS OFFICE ON (DATE)
          (RETURN RECEIPT HERETO ATTACHED)
  ()      I CERTIFY THAT I PERSONALLY DELIVERED A cppy OF THE SUMMONS AND
          COMPLAINT TO
          IN                                COUNTY, ALABAMA ON (DATE)

  DATE                                            SEWER' S.0.7NATURE

  SERVER ADDRESS                                    PE OF PROCESS SERVER


  RATOR:
   ARED: 02 20/2020
            Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 2 of 11
                                                           DOCUM ENT I




           f.                                                                           40a0 loci evc
                                    Conn.SNEET.
woe otAARivat9 •
VOW AMIN roma
                                                                            I  vi CEI:10 OCED CEI
                           CIRCUIT COURT —                     CASE         Dvetenkir        :a
                                                                                              coa rn
Fame ARChrdia Regalia           (fIctiFar Daum& Relations cases)
                                                                            Math
                                                                                     tia     EETC:1

IN ME CMckIrtCOURT of                                    • MONMOMERY
                     GwermiK ISOA                              tire                 el APA
                                                                                      iarenasm       (14
                                                                                                       '
                          MMUS tridmivas
FlatFlabstiff        swims        other                          Oekortaat tininess
                                                                                  —                   lodvirtuel
                     Goverment                                               Grmantont

NAME OF SUM Salad pdmagy cause Otadon,by diedrIng box(Check Odiy me)Slat bed tharactartzes your,actka
Tom rensoNsi WORT                                   0/1014OWL RUNGSOm**
                                                     u max - *Meath CestatMe ModakadorelealFork:tura Appeeri
    ViVER - Wronged Dom                                         eloaverbentafApencytittnedriatFellda Frealsve
    TONG - Negigenm General                             CVRT       RON
 U TONY - Neglipsom MottWilde
[3 TOWA     Wersortnees
 13 Ton, .'proud LiehAVAESALD
0mai • teilPrecticif#4diesil
                                                     p  CONO •
                                                        CUP • Contemptof Court
                                                         COM
                                                         TOM
                                                            '
                                                                •••
                                                                                ar+tDornainalight•ol•Way

                                                                      COntfOrWeleangint*I1016001te
                                                                      OMVeralak
 U TOW - tarkractlakaaal                                 KM      • EqUitY Nert•Oalnaaed AdandOedaralarY atritalemblunction
 13 Tom •   MarareellcoOnset
                                                         MOO
                                                                     Sedan OnnteritiGuiet TOWS*For Dallon
                                                                - Eviction AnpeeRiotow*A Detelner
   Ism • Otawiread iriteimargpresemtation
0TOXX       Other"                              t      fpru     -          Jotter:Net
                                                     ❑ FORF     • RAN of Crime Foram
TORTS!PERSONALINJURY                                  HNC       • ViebeeeCo.TNeadiafxdina7 WtitaiNedotausfreehthitoe
    -,opt - Personal Properly
 8   TORS - NM Property
                                                      PFAS
                                                    DEKA
                                                      F*LA
                                                                  ProuNSOli Faun Abuse
                                                                . Filer Protection From:Abuse
                                                                - RitroadiSesoisn(FELA)
wpm WI-FILNIAS                                         RFRO     -      Ompor
    MAN - Abeildoned Automobae
                                                       WTEG       VASTaNatelateiGuardieneNpRionservetorship
    A.CPT - Accoult& NoltrOfISFRe
    APAA. • Adnlinterrative Paeroy Masai               OINAP    - Watrars'fOomensenen
 0 ADM - MINN:Weave Procedure Act                               • kesroaaneotai OrouR1341Cese
            mot ta Need diProter,the.
 El Om -IIII*16M-•••••••••                                            — -
,

ORIGIN (check omj:     fpert& MSG                     ACISPPRAL,PION
                                                         DISTRICT COURT
                       REIRENANOsO                   T OFRANNRINNED RON
                                                        DINER DINCUIT.COORT

HAS JURY TRIAL BEEN DEMANDED?               C3 YESIS NO                Noes ceesIrIng -trus* does so aessom a demand'ior a
                                                                       jury Sat(3aO'Rules,36 we 39,AlestctvP,tor procedure)

RalEFRUQUESTED:                 SIONETARY AVM°RE131Eirrso                 140:ttiONISTARYAWARD REck


                           I                                               Waited ofAtterneyearty Iliss thefont
                           ORO


kesmAnON REQUESTED:             13 vas Do f:f mammy

Eledlonto Proceed WIderiNe-AllasMONOINsior ExpedNed C.40 Actions: Dies ON°
        Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 3 of 11
                                                        DOCUMENT
                                                       DOCUMENT 33




                               EMPLOYER'S ANSWER TO ORIlIFY/NOTICE
                              TO WfillHOLD INCOME FOR CHILD SUPPORT



        rig I acknowledge receiptofthe OrderfNotice to Withhold income for Child Support.
            Notice ofEmployee Status Change




        Esapwrgioaggar Name:CEDRICK, GR.ANDISON
       EloPlerm/Obligor SW:
       case riambert03DRVIIVIO41300
       Critstadial'ParoltiturtyrMCNFAL TPNYA•
       Employer Mow GENPAK
       Employer Atureast fitl,WARREN STREET

                              GLENS FALLS,NY 12001

       Obligor is           is not X employed.
       Obligor Status: NOT   EMPLOYED      status Date: 02/14/20I9
       Obligor last lutown addretag

                                        „. AL                  $••••••••••••,..




       Ifemployed,GENPAK will begin withholding from the Obligor's disposable earnings the total
       dollar amount ordered ibr all support payments in the court onter wkh the next payroll.

       Obligor's disposable earnings            -                                 Per                    payroll.
, ....... 44.11104.42fis.gOaliftralYS 4gcaiffeThtfloPAY.41,te5d0,tO 81,1114214131

       Sincerely,
       ADP Gantiskaneat Services                                                  02/15/2q19
                                                                                  Date




            Ueda die pewees whited byitcpbobletek ADP SairefienentVeeviabe Mapsist ebeerentiiet ball In lee
            instrunwa*Onoend corectted Iftet Mho*Mg ouplie0 by opperaelehle4 SOF/etthb cebeielled sebormiiplearre
            Ma beim yealbd ork ail pito esquire4b7r tag
 GNKI                                                                                                               Page I of I
           Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 4 of 11
                                                     DOCUMENT
                          ln the Circuit Court ofINfhxttcotnerySpen%/Jabal=
                                  Case Number: LAi a(.1 )CIU- tUk-t
e
                efiJnj00,Gai‘di.(0.-,                    .          C-10,-poi,(LC
              Main-Ms)                                    Defendent(s)
 Address:        a         (di/INCA      I CI-            Address:   m(gp                aif,_ Or.
              AJJ'54bity,                 54tor                      ekolot
                     2.5421 d     6(*)

           VIti" .tvIs 14‘tilk
                Ale 44,e psterikt
                                                   6iiot adlk          N.Litt
                              )   Atc, Pt- Chi tcl C*21r4 A0044;

    I la.
    l ,ci A ilitiabot i‘ilulThrliy Alp- Iftl OktiVAMe.+ Viti el61if 014011
    1S. 4                                                                                141i. tatelioto
                             Alft‘l 14 all% Pit, ri /         1444144,6 4v1 wki favOANA14-4 S
PlAitst, ,1.41.41,6, koli 1             „ai td 41kriett fri,Adv4i-ti Ai A AAA 6, C' t
tu.4...'+-A\1404.1) 6.4, ft aind i 4 Auab,itiL4.cf 44,4 thaw( Iit.tyiai,.(61 iNiit
04.,. 40.,11, 4.„0.4, 43 'Alt                            i...5__ 1- c             it y 44 ASA
 6164,                    frt.                       .f. itik At *A             ft4 CiAkti 4, 4
Ilw-ltb.(1 6 kiluit iiky t4 4.0( wt. ftf.44
    40.
 I* 44 rAdeil ok,1 tveli‘fc414,41


06.KiititW-alul'411 hAd
                                   „.14t,         4P4, etgel 4.406. Nitt'
                                               oukt     #1.4                           e aiuthithr3
         MitS:11‘44Y                          EilApL rotaArTit'                      i       )a
 aj                $1.0411, Ilkit 044 67,1%,SAV cks14-4 dittexhi-,„                          _it,
        M                       ,,yt. .FIN,41 tutikhoi St4IN itivt"41
                                          f ate8                   4litik cuts le fur4v-r. Adj 4
P-(4,Aoii, 4 14+                    flodth14'   fal" 4A144.          1.̀1114.11       1;ik (4.
                                                                                             '4


-14-41764        fivitlivtt-r4N 6.
T
‘v*,,
       ice%.
              i'vt
                       044441
                           "
                   nclhoivili/
                            12
                                    f
                                    /1.4,_
                           holkili 44- I.
1‘1,4-01              tA4,ptt 60,40
           1+(-) 4k. ky, arc, rtiz,,Ii\Akj
                                 446114,-„yiL 'flys                               414N,p,vd-[to"
                                                                                               -
                                        r-         4\)        J.4   %. itA.,        4 tk, plidt
                                                                                  i•/
                                                                                    1
vm, rink. otaphwy
          Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 5 of 11
                                                  DOCUMENT i      -


Lriik        K-1             4N,
                      A-o-61 )            ski4 cifrik 14       4.d.

       VIA- It i)                       9A1 k. CLa bRI                cletLf r.04-/
               1\- 110,14?                                                        11..,Afri
                                                         0,4
 $VIAL 4 II 44"‘ iSi‘ON414,‘,1 th4}4N
                                                    44/ 11./LAkj
         ca4064LhAf Itto„th             hvy tytc 011,

       ite41- 14-                              ca,viAt A.#414tA,A4it (4,1-146i, 51 khhe
 hAt     hkt,a ro,114144+4, 4GO. rot- 114L-
                                                            fAinst
    (itv/(Mliijwipt4.(-       AI;      vt.1- Ad iikt JtA,
#NOPAUlgt            fk P44,-4,11, ofidA )(diet( triAlc Air       ikkai

 1 4
0(               'Ast
  t          gilt _ct„ out,,i1r4(                                        44% 414‘) ,Ckeel
               ar- al                   Vb. fri4 I-9\4i) 4), 44,01(0407 71q 4,Ang
                                                                               aiW-pulii-
       "PlaUtk Ad. Al                     Aq")hikJ. 4‘i 401-(A1(4)
 clwrt-I4A.441                1.-4.46-1.4A4,         Ail (Irk t\t,r)kj ij k                    44.
  optv-ifilr 1 1144-                     J "et );igi    gt,ktp4k ^461 11 look -,c0                   vd9

  ci64t                 kt4 0411A-   MI pal-311,444         hflt &Aiyst         oi--
  T)61.-1,1*E'd                                  cov30mi ik.o.da‘5          le%
                                                                                          4,44,44
                 4./      fry ay,diArvo- *kit hvy                                 ~-a,y
  I     .KA/ MIL             01NAttli 1041.11,4. hvy       Kvioe /kJ, &Ad- 44 h
                                                (1). 61 16.1  11   Ail if  wrt
          ttl y 'Mk ;14.11- (f-   AwatkoA    , -
                1%y -Rk JIA 1A111 tack! ALAI(                    r(-44-04- .4.140N.
      Aid            4i4;k4f        Att Q et( Cfr 4I. 4101.e:4k4*-     IL 7- 114-v,
   ,r,
     4 1 hu414.,
   N)vg.A...1,-At 61,1cri ,,,ttier 11,,, ,ki,,ift,,d 4-iNvii-imidmilid t„,(4v4-1 /ivy 10)444,,f
   wiltill Ik..(40.11 1) ifrNIC4A•kriti( Mylkik r,           1 lulaviohopit,j - e               e
                                                                                               f,
                                                                                       Alvt,414,

      hd1 "I( )1"'NU 1"iltit -PI 1.4.114.41 4°,  1 A-k- IkLiti al A A                  4:::: ,
                                                                                           14-
      IA_ jc,./eiti 64, 4, 40 Air.„,_ ii,,,. Litiv iir., iiiii-it,h4)           4,4.,/ ‹f 4.
   IQ( 1 4vt-4,4419.‘6. 5;hte illAO swirllx-i- AA/ A.14,44-d;  1141 MI- .
      chil41.604, 7its'i ear„,"/ kic/ ,44(1, °Mil ildtf/
              ,, ,
       iiki.iik, tviN,p      4'4., 1-k, oh ?1 („4„.
                                                         h.. diroAmoirt, ici
       I Lit':j41tiipAti A,„,y 6A tot    ðp co.01,44.                 -Ipi(jid4.-,,1 X i6/46
                                                                              ot.u) iv-4 4.‘
      tiq
        ' i`v114'iN           -kik tiA4im.kti 4- T...4-1.1.61 .
                                        DOCUMENT1-2
             Case 2:20-cv-00198-ALB-JTA Document 2  Filed 03/19/20 Page 6 of 11
State of Alabama                                                                                            Court Case Number
Unified Judicial System                  AFFIDAVIT OF SUBSTANTIAL
Form C-10-CIVII.                           HARDSHIP AND ORDER
                                                                                                            01-42.0.- tag
Paw 1 of3 Rec.9/2019

IN THE        Cora,.11°
                 (Circuit or Districq
                                                      (Request to Waive
                                                           COURT OF       F7ra  IFees)


                                                                               (Na
                                                                                                     COutrry, ALABAMA
STYLE OF CASE:     CIA                .4"'C112
                                   45/"
                                   (Plaintiff(s))                         GAA,             (Defendant(s))

    p  fi, because of financial hardship, am unable to pay the fees and costs in this case. I request that payment of thesefees and
      costs be walved initially and taxed as costs at the conclusion of the case.


                                                                 AFFIDAVIT

 1.    IDENTIFICA         N
       Full Name          1/141           GrIN,A AN                        Date of Birth                                 /fr)d
       Spouse's Full Name(if married)
       Complete Horne Address 02432. ,CAL,,Lito 1 eil 1A141%.6 ir-t'1/ .41.-- 43.it 14,
       Total Number of People I              ng Finarily in Household!ring Myself
                                             rl   I

       Telephone Number(Cell)        7•••     4104      ( )            /4-            40
       State & Last 4 Digits of Driver&erairrttreer            4         Last4 Digits of Social Security Number 7(eq.+
       Employees Name & Address           11        f                     Employees Telephone Number

 2.    ASSISTANCE BENEFITS

      Some of the residents In my household or I receive benefits               y of the following sources(check those Midi
      813Ply)
        0Temporary Assistance for Needy Families(TANF)                          Stamps     0Medicaid
         13 Soclal Security Income(SSI)      0 Disability
      The monthly value of these benefits combined is $                                                          FILEDP20 FEB 19 Am11:02.;
                                                                                                                   MONTOÐHERY         CT1
 3. INCOME/EXPENSE
    STATEMENT

       Monthly Gross Income:
           My monthly gross income is
           My spouse's monthly gross income(untess a marttaloffense)is
           My other monthly earnings(commissions, bonuses,Interest income,etc.) are
           The oombined monthly lncome received by other members of my household is
           Monthly Unemployment/ Worker's Compensation, Social Security, Retirements, etc.
           Child Support Payment(s)/Alimony Received
           Other Monthly Income(be speak):
                                  3a. TOTAL MONTHLY GROSS INCOME

         The Monthly Expenses I pay are:
              Rent/Mortgage                                               $     44
                                                                                 )
              Total Uhlities: Gas, Electricity, Water,etc.
              Food                                                        $$
              Clothing                                                    $      05
                                                                                 1
              Health Care/Medical Insurance
              Car Payment(syTransportatIon Expenses                       $     I()O
              Loan Payment(s)                                             $       f?
              Credit Card Payment(s)                                      $
              Educational/Employment Expenses
              Cell Phone Emenses                                          1          :8
              Other Evenses(be specific):
                                                                          $          b
                              3b.Subtotal
                              3c. Child Support Payment(syAlimony(Subtotal)
                              3d. Exceptional Expenses(Subtotal)                          $      D
                 3e.TOTAL MONTHLY EXPENSES(Adcl totals from 3b., 3c.,& 3d. monthly only)                     $ V4,4
                 Total Monthly Gross income(3a.) Minus Total Monthly Expenses(3e.)                           $ M°
                                     DOCUMENT1-2
          Case 2:20-cv-00198-ALB-JTA Document 2  Filed 03/19/20 Page 7 of 11


State of Aiaba®a                                                                                          Court Case Number
Unified JudIda/ Systeto
                          •   AFFIDAVIT OF SUBSTANTIAL HARDSHIP AND ORDER
Forel C-10-01/11...                      (Request to Walvg Filing Fees)
Page 2ot3 Rev.SWAM

4. Assets
     My assets are as follows:
     Cash on Hand/Bank (or otherwise available such as stocks,
     bonds, certificates of depo.sit)

        Equity in Real Estate (value of property less what you owe)
        Equity in Personal Property, etc.(such as the value of motor
        vehides,stereo,7V,electronics, furnishing,jewelry, tools, guns, less                  0
         what you owe)                                                                       0
        Other(be specific):
        Do you om anything else of value? OYes
       (land, house, boat, TV,stereo,jewelry)
         if so, descrft:

        Total Assets                                                                 $
5. Affidavit/Request

     I swear or affirm that the answers are true and reflect my current financial status. I understand that a false statement or
     answer to any question in the affidavit may subject me to the penalties of perjury. I authorize the court or its aythorized
     representative to obtain records of informaton pertaining to my financial status from any source in order to verify information
     provided by me. I further understand and acknowledge that, if the court appoints an attomey to represent me,the court may
     require me to pay all or part of the fees and expenses of my court-appointed counsel.in addition to all or part of the costs
     associated with this case.




                                                                               (Zant's Sign

                                                                               evje)2,kia
                                                                               (Print or Type Name)
      Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 8 of 11




         IN THE CIRCUIT COURT OF MONTGOMERY COUNT                 AMA


 GRANDISON CEDRICK D.,                  )
 Plaintiff,                             )
                                        )
 V.                                     )Case No.:    CV-2020-000104.00
                                        )
 GENPAK LLC,                            )
 Defendant.                             )


                                       ORDER


AFFIDAVIT OF SUBSTANTIAL HARDSHIP filed by GRANDISON CEDRICK D. is hereby
GRANTED.


DONE this 20th day of February,2020.

                                       /s/ BROOKE E REID
                                       CIRCUIT JUDGE
                                          DOCUMENT1-2
               Case 2:20-cv-00198-ALB-JTA Document 5  Filed 03/19/20 Page 9 of 11




AVS0300                                     ALABAMA JUDICIAL DATA CENTER
                                              MONTGOMERY    COUNTY
                                                               SUMMONS
                                                                                                           CV 2020 000104.00
                                                                                                           BROORE E REID

                           IN THE CIRCUIT                    COURT OF MONTGOMERY                           COUNTY
  CEDRICK D GRANDISON V. GENPAK, LLC
       SERVE ON: (D001)
                                                                              PLAINTIFF'S ATTORNEY
        GEMAK LLC                                                             *** PRO SE ***
        10601 WESTLAKE DR
        CHARLOTTE           ,NC          28273-0000

  TO THE ABOVE NAMED DEFENDANT:
   THE COMPLAINT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS, YOU OR YOUR ATTORNEY ARE
  REQUIRED TO MAIL OR HAND DELIVER A COPY OF A WRITTEN ANSWER, EITHER
  ADMITTING OR DENYING      ,    _ TI,Ph N THE COMPLAINT TO THE PLAINTIFFS
  ATTORNEY(S) SHOWN
                               U.S. Postal Service'
   THIS ANSWER MUST                                                                                  S AFTER   THIS SUMMONS
  AND COMPLAINT WERE           CERTIFIED MAC RECEIPT                                                 DEFAULT   MAY BE
  ENTERED AGAINST YO           Domestic Mall On(y                                                    MED IN    THE COMPLAINT.
  YOU MUST ALSO FILE           For dzilivQry intormatiun. visit our wthsituilt www.usps.com
                                                                                                     E COURT   BELOW.

                                        OFFICIAL USE
                             Cert(ded Kitell Fee                                                    R RULES 4.1tB1(2) OR
  ( ) - 1°2
        YOU
                   PEN
                    hERE     'Ewa Servloas ekesOW box,add lea as appmpaata)
                                                                                                    IVIL PROCEDURE:
                                                                                                    ND A COPY OF THE
          COMPLAINT IN        oReturn Rsoelpt(harticopy)
                              ❑Ralurn Receipt 00000011.0                            Rom*
                              ❑ eartitted Mdl F1001$01$dOetlywy 0                    wm
  ()      THIS SERV CE        °Adult Speture Rewired
                                                                                                    S INITIATED UPON THE
          WRITTE   IREQU      neete Roue Fieutrbted Doeyery $
                                                                                                    OANT TO RULE 4.1(C)
          OF THE ALMA
                             PostatIc
   DATE: 02/20/2020                                                                                 figlAN             BY:
                             LI-Postage end Foos
                                                                                                     RY AL     36102
                                                                                                     -1260


                             INVSFAX 2115414
       RETURN ON SERV
                             P$Foim- 0400,Apiii2015.                            He,orse ft. In so
  ()           REgf
          REMEED   c       yin -                                                                    (DATE)
                                   FISRETO         :1A1 :TT'ACHIED
  ( ) I CERTIFY THAT I PERSONALLY DELIVERED A COPY OF THE SUMMONS AND
          COMPLAINT TO
          IN                                                   COUNTY, ALABAMA ON (DATE)

  DA                                                                      SSRVis            41L'1vSLUXxs

   SERVER ADDRESS                                                         TYPE OF PRO ESS SERVER


•PERATOR:
PREPARED:        20/2020
                Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 10 of 11




 SENDER: COMPLETE THIS SECTION                        COMPLETE THIS SECTION ON DELIVERY

•Complete darns 1 2,and 3.
O Pent your name and address on oi refine                                                                           Agent
                                                                               IOW
  so that we can return the card to you.
▪ Attach thls card to the back of the rsaiiptecei            ia," 'I,   .1       11 -1
                                                                                         NW*
  or on the front If space permits.
 1. ktiole Addressed to:                                    clehetyaddress Meted *VII                         Vas
                                                         if YES,star delivery address below,                IINo
GienCaltc
 ktc.0‘ Aes-vo,y-t 09s.                               CNI ik)fat.- tm\u-1
cAvtook-ke, as`g:v -                                  SEck S
                                                    3. Service Typo                             0Patty Mall ague

     111111111 1 11 11111111111
       95909402 15135382 9508 20
                                1 11111111111       0AdaSignet=
                                                    0AdultSignature &aided DetivelY
                                                    gtertified Male
                                                    =edified ifLz." ' -
                                                                                                3&loiteredIMP
                                                                                                0
                                                                                                0
                                                                                                          Mail nettled

                                                            * 1171
) Aver& khiraw aiwfpricripertace Maj:                  t's                         t d Wm
                                                                              Reitrictel          Signe=cortfirmetlanni
                                                    r•• -,   a La
                                                                                                  Sonture Coniinnarion
        7C__16 214B OBEID 7460 424D                                     fiesirkted Delivety       Restricted Delivery

PS Form 3811!Juty 2015 PSN 7530-02-000-9053                                                    Domestic      :q I
                                                                                                          1 .,       Receipt
             Case 2:20-cv-00198-ALB-JTA Document 1-2 Filed 03/19/20 Page 11 of 11




        i1
                                                                                First-Class Mail
                                                                                Postage & Fees Paid
                                                                                USPS
                                                                                Permit No.3-1D


      95913 9402 1513 5362 9508 211
     nfted States          Sender.Please print your name,address, and ZiP+46 in this box*
    Postal Service
o
                                  GINA J. 1SHMAN
                                  MONTGOMERY COUNTY CIRCUIT CLERK
                                  RO. BOX 1667
                                  MONTGOMERY, AL 361U-1667




                          I I   I11II1 II I 1 1 11   jilt 111 lip!111   111111-111111M1
